PER CURIAM.
This is a mandamus proceeding to compel the auditor of Mille Lacs county to deliver to the petitioner warrants upon the county treasurer for the payment of the amount of certain tax certificates. The tax judgment had been adjudged void, and it would seem that the petitioner would have been entitled to refundment, had he proceeded regularly and in accordance with the statutes. There are numerous questions raised upon the record, but it is not necessary to consider them, as the failure of the petitioner to make the county & party, as required by R. L. 1905, § 965, was fatal to his right to the writ of mandamus.
Order affirmed.